Title: Enclosure: William Short to Gouverneur Morris, 27 October 1792
From: Short, William
To: Morris, Gouverneur



The Hague Oct. 27. 1792
Dear Sir

Notwithstanding the immense length & prolixity of my letter of yesterday it wd. have been continued if I had not been interrupted & detained until the hour of the post. You desire me to consider well before hand as to the obligations, whether I would wish to come to a settlement previously with the ministry, in fixing the value &c. If as you suppose the obligations are only three, nothing more need be said on this business. I had supposed it had been different, & thought I had seen somewhere that the debt of 18. millions consisted of twelve reciepts of 1½ million each. In that case I should have proposed taking up such of these reciepts as were fully paid off—counting the livre tournois as it was paid—& leaving the depreciation out of the question for the present so as to avoid any settlement—the surplus which the U.S. may here after judge proper to pay by way of indemnity to be regulated by them at the time of paying this indemnity. The indemnity being as you justly observe optional with the U.S.—the commissaries could not object to recieving the 31,350 000 ₶ already paid according to your statement for that amount for the present.
You desire me to recollect that you never saw my instructions. They are contained as to this subject in different letters from the Secy. of the treasury, with which I made you acquainted before leaving Paris—& the sentiments contained in a letter I recd. from him soon after arriving here, I extracted & forwarded to you. You therefore knew all I knew as low down as the time of your transacting this business with the commissaries.
I find that I committed an error in mentioning to you yesterday that your letters of the 6th & 9th. of Aug. were not recieved until the 17th—for the sake of accuracy I repeat that they were recd. on the night of the 16th. so that I could not act on them until the 17th.
You say the present ministers of France complain much of my intention to place the money out of their reach which conduct they consider as evincing a hostile disposition: As I infer from thence that you see those gentlemen, I cannot help observing thereon that you may notice it to them, if they mean a hostile disposition in the U.S. that their conclusion is a very rapid one & by no means warranted since I could not possibly have any instructions from the U.S. thereon & that what I did would by no means bear the construction they put on it since it was nothing more than the effect of my desire for my own justification to pay the money to that agent or representative of the nation, who alone was known to foreign powers & to whom alone I could have a right to pay the money. If they mean the hostile disposition in me individually—then of course it will not be worth your while to trouble yourself about it. My own disposition is of no importance to any body but it ever will be to follow my instructions & when ordered to pay money or treat with any country, to consider myself bound to do this with the agents whom our government had acknowleged, & whom alone they could have in view at the time of giving me their orders. As to the right of the people to change their government & give it the form they please I do not suppose it will be ever questioned by an American nor that I shall be considered as questioning it. Such considerations may be proper for governments—certainly I had no right to examine them or in this instance do any thing else than follow as near as I could the orders recieved, without any kind of enquiry into the chapter of political rights or the proper mode of exercising them.
I am my dear Sir, truly yours

W: Short
M. Morris &c &c.

